Title: From George Washington to Brigadier General Henry Knox, 15 January 1778
From: Washington, George
To: Knox, Henry



Dear Sir
Head Quarters Valley Forge 15th Jany 1778

Should it be thought expedient to draw a Body of Men together early next Spring, it will be necessary for us to know precisely what number of Arms we could have ready for such an emergency. I have desired Colo. Flowers to make me a return of all at the magazines under his immediate direction, & have wrote to the Commissary at Springfield to do the like. You will be pleased to make the proper inquiry for such as may be in Boston and any other places in Massachusets and new Hampshire, have them collected and properly deposited, and a return of them made to me as soon as possible. There may probably be quantities of Arms laying up and down useless at present for want of repairing. be pleased to endeavour to have them collected and put into a way of being fitted up.
I shall be glad to hear what steps are taking to recruit the Army, and of any other matters that relate to the service. I am Dear Sir Your most obet Servt

Go: Washington

